 

Exhibit 10.10

 

SECOND AMENDMENT TO
LOAN AGREEMENT

 

This SECOND AMENDMENT TO LOAN AGREEMENT (the “Amendment”) is made and entered
into as of September 11, 2019, by and between Apollo Medical Holdings, Inc., a
Delaware corporation (“Lender”), and AP-AMH Medical Corporation, a California
professional medical corporation (“Borrower”).

 

A.       Lender and Borrower have previously entered into that certain Loan
Agreement dated as of May 10, 2019, as amended by that certain First Amendment
to Loan Agreement dated as of August 26, 2019 (together, the “Loan Agreement”).

 

B.       Lender and Borrower desire to further amend the Loan Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
representations, warranties, provisions and covenants herein contained, the
parties hereto, each intending to be bound hereby, agree as follows:

 

1.       Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to such terms in the Loan Agreement.

 

2.       Definition of Excluded Assets. Exhibit B to the Loan Agreement is
hereby amended by amending and restating the definition of “Excluded Assets” in
Section 1 thereof to read in full as follows:

 

“Excluded Assets” means (i) assets received from the sale of shares of the
Series A Preferred equal to the Series A Purchase Price, (ii) the assets of the
Company that are not Healthcare Services Assets, including the Company’s equity
interests in Universal Care, Inc., Apollo Medical Holdings, Inc., and any entity
that is primarily engaged in the business of owning, leasing, developing or
otherwise operating real estate, (iii) any assets acquired with the proceeds of
the sale, assignment or other disposition of any of the assets described in
clauses (i) or (ii), and (iv) any proceeds of the assets described in clauses
(i), (ii) and (iii).

 

3.       Effect of Amendment. Except as expressly amended by this Amendment, all
of the terms of the Loan Agreement shall remain unchanged and in full force and
effect. The provisions of Sections 6 through 15 of the Loan Agreement are
incorporated in this Amendment by this reference, mutatis mutandis.

 

 

 

[Signatures appear on the following page.]

 

1

 

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

Borrower:   Lender:               AP-AMH MEDICAL CORPORATION   APOLLO MEDICAL
HOLDINGS, INC.                           By: /s/ Thomas Lam   By: /s/ Eric Chin
    Thomas S. Lam, M.D.,     Eric Chin,     Chief Executive Officer       Chief
Financial Officer               Address:         1668 S. Garfield Ave., 2nd
Floor   By: /s/ Mitchell Kitayama   Alhambra, CA 91801     Mitchell Kitayama,  
        Independent Committee Director                     Address:         1668
S. Garfield Avenue, 2nd Floor         Alhambra, CA 91801  

 



S-1

